THE COURT.
This is a petition for rehearing, after denial by this court of a petition for writ of review of a judgment of the superior court entered on appeal from a judgment of the Municipal Court of the City of Los Angeles.
[1] The judgment of the municipal court was rendered in an action arising out of a contract between the parties to that action. The judgment was to the effect "that the plaintiff have judgment against Horne's Zoological Arena Company in the sum of $187.50, and that the said judgment be satisfied only in merchandise and not in money". The petition for writ of review herein is directed against the judgment of the superior court affirming said judgment of the municipal court. In support of the petition for writ of review it was contended by petitioner that the trial court had no jurisdiction to enter a judgment payable in goods only, and that the superior court exceeded its jurisdiction in affirming such judgment. We denied the petition for a writ of review because we were of the opinion that the superior court, as a court of appeal, had jurisdiction either to reverse or to affirm the judgment. [2] Also, it appeared on the face of the petition that the municipal court did not exceed its jurisdiction in rendering judgment for the sum of $187.50, in an action whereby the plaintiff sought to recover that sum. If there was any excess of jurisdiction in the rendition of the judgment in the municipal court, such excess was not in the amount of the judgment, but was only in the direction contained therein that the judgment be satisfied only in merchandise *Page 67 
and not in money. If the municipal court was without authority to make that specific direction concerning the satisfaction of the judgment, then there remains no reason why the petitioner as plaintiff in that action may not demand and have execution on the judgment for the stated amount, without qualification by the said additional clause of the judgment. Petitioner's appropriate relief is not by way of writ of review of the judgment of the superior court rendered by it in disposing of the appeal.
The petition for rehearing is denied.